Exhibit 10.2

 

EXECUTION

 

AGREEMENT OF MERGER

 

THIS AGREEMENT OF MERGER, dated as of October 11, 2005 (this “Merger
Agreement”), is between J. Crew Intermediate LLC, a Delaware limited liability
company (“Merged Company”), and J. Crew Group, Inc., a Delaware corporation
(“Surviving Corporation”).

 

W I T N E S S E T H:

 

WHEREAS, the stockholders and the Board of Directors of Surviving Corporation
and the sole member and the Board of Directors of the Merged Company approve and
deem it advisable that Merged Company and Surviving Corporation, respectively,
consummate the Merger (as defined below).

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Merger Agreement, the parties to this Merger Agreement hereby agree that Merged
Company shall be merged (the “Merger”) with and into Surviving Corporation in
accordance with applicable laws and upon the terms and subject to the conditions
set forth as follows:

 

1. The Merger. At such time agreed between Merged Company and Surviving
Corporation a certificate of merger evidencing the Merger shall be filed with
the Office of the Secretary of State of Delaware pursuant to the Delaware
General Corporation Law and the Delaware Limited Liability Company Act. The
certificate of Merger shall specify that the Merger shall become effective on
the date and at the time of filing or at such later date and time as specified
therein (the “Effective Time”). At the Effective Time, Merged Company shall be
merged with and into Surviving Corporation and Surviving Corporation shall
continue as the surviving corporation and its name shall remain J. Crew Group,
Inc.

 

2. Certificate of Incorporation and By-laws. The Certificate of Incorporation
and By-laws of Surviving Corporation in effect immediately prior to the
Effective Time shall be and remain the Articles of Incorporation and By-laws,
respectively, of Surviving Corporation, as the surviving corporation, after the
Effective Time, until amended as provided by law.

 

3. Officers and Directors. From and after the Effective Time and until they
shall have resigned or shall have been legally removed or until their respective
successors shall have been elected or appointed and qualified, those persons who
are the officers and directors of Surviving Corporation immediately prior to the
Effective Time shall be the officers and directors of Surviving Corporation.

 

4. Effect of the Merger.

 

4.1 All assets, rights, privileges, immunities, powers, franchises and interests
of Merged Company in and to every type of property (real, personal and mixed)
and choses in action, as they exist as of the Effective Time, shall pass and be
transferred to and vest in Surviving Corporation, as the surviving corporation,
by virtue of the Merger at the Effective Time without any deed, conveyance or
other transfer, and all such interests of Surviving Corporation as they exist as
of the Effective Time shall remain with Surviving Corporation upon consummation
of the Merger. The corporate existence of Surviving Corporation shall continue
unaffected and unimpaired upon consummation of the Merger and the separate
corporate existence of Merged Company shall cease at and as of the Effective
Time.



--------------------------------------------------------------------------------

4.2 From and after the Effective Time, Surviving Corporation, as the surviving
corporation, shall be responsible and liable for all of the liabilities and
obligations of Surviving Corporation and Merged Company existing as of the
Effective Time. Any claim existing or action or proceeding pending by or against
Surviving Corporation or Merged Company at the Effective Time may, thereafter,
be prosecuted by or against Surviving Corporation, as the surviving corporation,
as if the Merger had not taken place or, in connection with any such action or
proceeding to which Merged Company is a party, Surviving Corporation, as the
surviving corporation, may be substituted in place of Merged Company. Neither
the rights of creditors nor any liens upon the property of either Surviving
Corporation or Merged Company shall be impaired by reason of the Merger.

 

5. Effect of Merger on Outstanding Shares and Membership Interest.

 

5.1 Surviving Corporation. Each share of Surviving Corporation stock issued and
outstanding immediately prior to the Effective Time shall continue to be issued
and outstanding from and after the Effective Time.

 

5.2 Merged Company. At the Effective Time, by virtue of the Merger and without
any action on the part of the sole member of the Merged Company, the membership
interest of the Merged Company shall be cancelled and no consideration shall be
issued or paid with respect thereto.

 

6. Further Assurances. From time to time after the Effective Time, as and when
requested by Surviving Corporation, and to the extent permitted by law, the
former officers and directors of Merged Company and Surviving Corporation shall
execute and deliver such assignments, deeds and other instruments and shall take
or cause to be taken such further or other action as shall be necessary in order
to consummate the Merger, vest or perfect in or to confirm of record or
otherwise to Surviving Corporation, as the surviving corporation, title to, and
possession of, all of the assets, rights, privileges, immunities, powers,
franchises and interests of Merged Company and Surviving Corporation in and to
every type of property (real, personal and mixed) and choses in action, and
otherwise to carry out the purposes of this Merger Agreement, and the proper
officers and directors of Surviving Corporation, as the surviving corporation,
are fully authorized to take any and all such action in the name of Merged
Company or Surviving Corporation or otherwise.

 

7. Termination and Amendment. Prior to the Effective Time, this Merger Agreement
may be terminated or amended by the mutual consent of the Boards of Directors of
Merged Company and Surviving Corporation.

 

8. Counterparts. This Merger Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
be deemed but one and the same instrument.

 

9. Governing Law. This Merger Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Merger Agreement as of
the date first written above.

 

J. CREW INTERMEDIATE LLC

By

 

/s/ Arlene S. Hong

--------------------------------------------------------------------------------

Name:

 

Arlene S. Hong

Title:

 

Senior Vice President and General Counsel

J. CREW GROUP, INC.

By

 

/s/ Arlene S. Hong

--------------------------------------------------------------------------------

Name:

 

Arlene S. Hong

Title:

 

Senior Vice President and General Counsel

 

3